Exhibit 10.1
FIRST AMENDMENT TO
CA, INC. 2003 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
          THIS AMENDMENT (the “Amendment”) is made effective November 19, 2008
by CA, Inc. (the “Company”).
WITNESSETH:
          WHEREAS, the Company maintains the CA, Inc. 2003 Compensation Plan for
Non-Employee Directors (the “Plan”);
          WHEREAS, the Company desires to amend the 2003 Plan in order to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (“the Code”),
and the US Treasury Regulations issued thereunder;
          WHEREAS, the Company reserves the right to amend the 2003 Plan from
time to time
          NOW, THEREFORE, the 2003 Plan is hereby amended as follows:
Section 2.13: “Payment Commencement Date” means the first business day of the
calendar year following the Director Service Year in which the Eligible Director
ceases to be a member of the Board for any reason, including without limitation,
resignation, removal, death or Disability, provided that such cessation of Board
service must constitute a “separation from service” within the meaning of
Section 409A of the Code.
Section 4.02(c)(ii): that portion of an Eligible Director’s Director Fees for a
Director Service Year that is subject to a cash election made in accordance with
Section 4.04 shall be paid in arrears in substantially equal quarterly cash
payments as of the last business day of each fiscal quarter of the Company that
ends within such Director Service Year, but in no event shall any such cash
payments be paid later than two and one-half (2 1/2) months after the end of the
calendar year in which the Director Service Year for which such Director Fees
were earned.
Section 4.03(c): Payment of Stock Deferrals. Subject to Paragraph (d) of this
Section 4.03, Shares in respect of Stock Deferrals credited to a Deferred Stock
Compensation Account shall be issued in one lump-sum on the Payment Commencement
Date, but in no event shall any such Shares be issued later than two and
one-half (2 1/2) months after the end of the calendar year in which the Payment
Commencement Date occurs.
Section 4.03(d): Election to Receive Installment Payments. An Eligible Director
may elect, on a form and manner prescribed by the Committee, to be issued Shares
in respect of his or her Stock Deferrals in annual installments rather than a
lump sum, provided, however, that (i) such election is made and received by the
Committee prior to December 31 of the year preceding the Director Service Year
to which such Stock Deferrals pertain, and (ii) the payment period for the
installment payments does not exceed ten (10) years following the Payment
Commencement Date.

1



--------------------------------------------------------------------------------



 



Section 4.03(e): Hardship Withdrawals. * * * For this purpose, an unforeseeable
emergency is an unanticipated emergency caused by an event that is beyond the
control of the Eligible Director, and that would result in severe financial
hardship to the Eligible Director resulting from an illness or accident of the
service provider, the service provider’s spouse, the service provider’s
beneficiary, or the service provider’s dependent (as defined in Section 152 of
the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of the
Code); loss of the service provider’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the service provider. In addition, the need to pay for
medical expenses, including nonrefundable deductibles, as well as for the costs
of prescription drug medication, may constitute an unforeseeable emergency.
Finally, the need to pay for the [Section?] 353 funeral expenses of a spouse, a
beneficiary, or a dependent (as defined in Section 152 of the Code, without
regard to section 152(b)(1), (b)(2), and (d)(1)(B)) of the Code may also
constitute an unforeseeable emergency. The Eligible Director shall provide to
the Committee such evidence as the Committee, in its discretion, may require to
demonstrate that such emergency exists and financial hardship would occur if the
withdrawal were not permitted. The withdrawal shall be limited to the number of
Shares necessary to meet the unforeseen financial hardship if the Eligible
Director has an unexpected need for cash to pay for expenses incurred by him or
her or a member of his or her immediate family (spouse and/or natural or adopted
children), such as those arising from illness, casualty loss or death. Cash
needs arising from foreseeable events, such as the purchase or building of a
house or education expenses, will not be considered to be the result of an
unforeseen financial emergency.  
Eligible Director resulting from an illness or accident of the service provider,
the service provider’s spouse, the service provider’s beneficiary, or the
service provider’s dependent (as defined in Section 152 of the Code, without
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of the Code); loss of the
service provider’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the service provider. In addition, the need to pay for medical expenses,
including nonrefundable deductibles, as well as for the costs of prescription
drug medication, may constitute an unforeseeable emergency. Finally, the need to
pay for the Section 353 funeral expenses of a spouse, a beneficiary, or a
dependent (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Code may also constitute an
unforeseeable emergency. The Eligible Director shall provide to the Committee
such evidence as the Committee, in its discretion, may require to demonstrate
that such emergency exists and financial hardship would occur if the withdrawal
were not permitted. The withdrawal shall be limited to the number of Shares
necessary to meet the unforeseen financial hardship if the Eligible Director has
an unexpected need for cash to pay for expenses incurred by him or her or a
member of his or her immediate family (spouse and/or natural or adopted
children), such as those arising from illness, casualty loss or death. Cash
needs arising from foreseeable events, such as the purchase or building of a
house or education expenses, will not be considered to be the result of an
unforeseen financial emergency.  

2



--------------------------------------------------------------------------------



 



Section 409A. To extent an Eligible Director would otherwise be entitled to any
payment that, under this Plan, constitutes “deferred compensation” subject to
Section 409A, such payments shall be paid or provided to an Eligible Director
only upon a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). Notwithstanding anything to the contrary in the Plan or elsewhere,
any payment or benefit under this Plan that is exempt from Section 409A pursuant
to Treasury Regulation §1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to
the Eligible Director only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the Eligible Director’s
second taxable year following the taxable year in which the “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third taxable year following the taxable year in which
an Eligible Director’s “separation from service” occurs.  Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Plan is determined to be subject to
Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.
          IN WITNESS WHEREOF, the Company has caused this First Amendment to the
2003 Plan to be executed by its duly executed designated officers to be
effective as of the date hereof.
CA, INC>

         
By:
  /s/ Andrew Goodman    
 
 
 
   
 
      Andrew Goodman
    Executive Vice President, Global Human Resource    

3